Citation Nr: 0016621	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  94-42 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1964 to September 
1966.  

Service connection for PTSD was denied by the Board of 
Veterans' Appeals (Board) in August 1989, and the veteran and 
his representative were provided a copy of this decision.  

This matter initially came before the Board on appeal from an 
April 1991 decision by the RO which found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for PTSD.  In a later rating action in 
November 1993, the RO found that new and material evidence 
had been submitted to reopen the claim.  The Board remanded 
the appeal to the RO for additional development in April 
1997.  

Although the RO reopened the veteran's claim of service 
connection for PTSD on the basis that new and material 
evidence had been received, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis for a claim 
involving a final decision.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  The 
veteran was not prejudiced by the RO's action in that a de 
novo review is a lower threshold in establishing a claim of 
service connection.  Accordingly, the issue has been 
characterized to reflect the appropriate adjudicatory 
consideration of the matter.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Board in 
August 1989.  

2.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for PTSD is new and material, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

CONCLUSIONS OF LAW

1.  The August 1989 Board decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991); C.F.R. §§ 3.156(a), 20.1105 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, service connection for PTSD was denied by the 
Board in August 1989.  Because the present appeal does not 
arise from an original claim, but rather from an attempt to 
reopen a claim which was denied previously, the Board must 
bear in mind the important distinctions between those two 
types of claims.  In order to reopen a claim which has been 
previously finally denied, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that caselaw of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") mandated that an additional question had to be 
addressed; that is, whether in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  This additional test was overruled in the Hodge case 
cited above.  In view of the decision by the undersigned in 
this case, it is unnecessary to determine whether the RO 
relied on Hodge in rendering its determination.  

The evidence of record at the time of the Board decision in 
August 1989 included the veteran's service medical and 
personnel records; a 1982 VA Hospital Summary report; copies 
of medical records from two private hospitals for treatment 
in 1970 and 1986; a copy of a statement from an Outreach 
technician, and a November 1988 VA psychiatric examination 
report.  

The service records show that the veteran served in Vietnam 
from March 8, to September 1, 1965.  While in Vietnam his 
occupational specialties were rifleman and ammunition man.  
The records show that the veteran was the subject of a number 
of disciplinary actions during service beginning in May 1965, 
and that he was subsequently discharged from service in 
September 1966 due to unfitness.  A service psychiatric 
examination in July 1966 showed no gross distortions of 
perception.  The veteran was well oriented, and there were no 
signs of neurosis, psychosis, or depression.  The report 
indicated that the veteran was quite capable of continuing 
his Marine Corps obligation, but lacked motivation to do so.  
The examiner opined that there were no psychiatric 
contraindications to full duty.  

A VA Hospital Summary report showed that the veteran was 
hospitalized for violent behavior in August 1982.  At that 
time, the veteran reported that he was involved in heavy 
hand-to-hand combat and suffered a great deal of emotional 
trauma while in Vietnam.  The diagnosis was PTSD.  

Copies of private medical records from St. Lukes Hospital, 
associated with the claims file in May 1986, show treatment 
for back problems in March 1986.  

Copies of private medical records associated with the claims 
file in September 1986 show that the veteran was hospitalized 
for alcohol abuse in June 1970.  

A statement from an Outreach Technician in August 1982 
indicated that the veteran was suffering from delayed stress 
syndrome.  

The November 1982 VA psychiatric examination report indicated 
that the veteran was in combat for six months while in 
Vietnam.  The veteran reported that he saw his buddies blown 
to pieces; saw soldiers killed on both sides, and saw 
civilian casualties, especially women and children.  The 
diagnosis was PTSD.  

The evidence added to the record since the August 1989 Board 
decision that denied service connection for PTSD includes 
numerous VA medical records for treatment of various problems 
including psychiatric problems in 1991, and from 1996 to 
1997; a copy of Marine unit activity report for the month of 
July 1965; a July 1993 VA examination report, and additional 
copies of service personnel records.  

The unit activity report is new as it was not previously of 
record, and is material because it provides additional 
information which lends support to the veteran's assertions 
that his unit was involved in combat situations while he was 
in Vietnam.  

Having decided that the unit report is new and material, 
there is no need to discuss whether the other evidence is 
likewise new and material as the claim will be reopened 
solely on the basis of this evidence.  

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).  

A claim of service connection for an acquired psychiatric 
disorder, including PTSD is well grounded where the veteran 
has "submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 137-37 (1997).  
In general, the credibility of the evidence presented in 
support of a claim is presumed when determining whether it is 
well grounded.  See Elkins v. West, 12 Vet. App. 209, 219 
(1999)(en banc).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  In this case, the Marine unit 
activity report constitutes plausible competent evidence to 
support the veteran's alleged in-service stressors.  
Accordingly, the Board finds that the veteran's claim is well 
grounded.  

In addressing the final step of the analysis, the Board must 
consider any due process issues as addressed by the Court in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the claim 
on a de novo basis would cause prejudice to the veteran.  In 
this regard, the Board finds that the case must be remanded 
to the RO to fulfill the duty to assist under 38 U.S.C.A. 
§ 5107(b), and to afford the veteran an opportunity to 
present evidence and argument in support of his claim.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for PTSD, 
the appeal to reopen is granted.  


REMAND

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claim of 
service connection for PTSD, the RO must now consider the 
issue on a de novo basis.  

Additionally, the Board notes that although the appeal was 
remanded to the RO in April 1997 to afford the veteran an 
opportunity to provide detailed information regarding his 
claimed stressors in Vietnam, the stressor development letter 
was not sent to the veteran at his then, most current address 
of record.  

When the appeal was docketed at the Board in 1994, the 
veteran resided in Lawrenceville, Virginia.  In March 1996, 
the veteran notified VA of his new address in Rhode Island. 
The address was indicated as being on Front St. in 
Woonsocket, RI.  (See Request for Change of Address dated in 
March 1996.)  However, in a subsequent letter received in 
March 1997, the veteran's mailing address was shown to be on 
East School Street, Woonsocket, Rhode Island.  

Thereafter, in May 1997, the RO sent a stressor development 
letter to the veteran at the "old" address that he had 
provided VA with in March 1996.  While the letter was not 
returned by the Postal Service, there is nothing in the 
record to indicate that the veteran ever received it.  
Moreover, the letter was not sent to the veteran's most 
current address of record.  The Board notes that the RO 
corresponded with the veteran on several subsequent occasions 
in connection with a claim for pension benefits, and that the 
veteran even reported for a VA examination in connection with 
that claim.  However, it does not appear that any of the 
additional correspondence requested information about the 
veteran's claimed stressors.  Furthermore, the record now 
shows that the veteran has apparently moved back to Virginia.  
A Supplemental Statement of the Case was sent to the veteran 
at this address in January 2000.  

Inasmuch as a stressor development letter was not sent to the 
veteran at his most current address of record, the Board 
finds that another letter should be sent to the veteran so 
that he may have an opportunity to provide information 
central to his claim.  

As background information, it is noted that in June 1999, 
revised regulations concerning post traumatic stress disorder 
were published in the Federal Register which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
revised regulation is as follows:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).  

The evidence necessary to establish that the claimed 
stressors actually occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 1991); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  The Court has held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

If the claimed stressors are not combat-related, or if the 
veteran is not a veteran of combat, then the veteran's lay 
testimony, by itself, is insufficient to establish that the 
stressors occurred, and there must be credible supporting 
evidence that the stressors actually did occur.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).   

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  The Court also held 
that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  However, the question of the existence of 
an event claimed as a recognizable stressor must be resolved 
by adjudicatory personnel.  If the adjudicators conclude that 
the record establishes the existence of such a stressor or 
stressors then, and only then, should the case be referred 
for a medical examination to determine the sufficiency of the 
stressor and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  

In this case, the veteran has been diagnosed as having PTSD, 
and he has described, in somewhat vague terms, some of the 
alleged stressor incidents.  In light of the discussion 
above, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
psychiatric problems since 1997.  Based 
on his response, the RO should attempt to 
obtain copies of all such records not 
already contained in the claims folder 
from the identified treatment sources, as 
well as any VA clinical records, and 
associate them with the claims folder.  

2.  The RO should also take appropriate 
steps to contact the veteran at his most 
current address of record, and obtain a 
complete detailed description of the 
specific traumatic incident(s) which 
produced the stressors that resulted in 
his claimed PTSD, including the dates, 
places, and circumstances of the combat 
in which he participated, and the names 
of any individuals involved.  Particular 
emphasis should be placed on those 
incidents which the veteran now 
reexperiences as alleged stressors.  

3.  If the veteran provides information 
about his stressors, this information, to 
include a copy of the veteran's service 
personnel records, should be forwarded to 
the Commandant of the Marine Corps, 
Headquarters, United States Marine Corps, 
Code MMRB, Quantico, Virginia 22134-0001 
for verification of any identified 
incident(s).  

4.  If the veteran provides information 
concerning stressors which are verified, 
he should be afforded a VA psychiatric 
examination to determine if he has PTSD 
under the criteria in DSM II-R or IV.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  All appropriate 
testing should be performed in connection 
with this examination in order to fully 
evaluate the veteran's condition.  The 
examiner should describe her/his findings 
in detail and provide a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

The examiner must determine if the 
veteran has PTSD according to DSM III-R 
or IV.  If so, the specific stressor or 
stressors responsible for the PTSD must 
be specified.  The examiner should 
provide a thorough explanation for any 
conclusion reached.  If the physician can 
not answer any question without resort to 
speculation, he or she should so 
indicate.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional evidence.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


